Title: Thomas Jefferson to Patrick Gibson, 15 March 1820
From: Jefferson, Thomas
To: Gibson, Patrick


					
						Dear Sir
						
							Monticello
							Mar. 15. 20.
						
					
					As the time for renewal of my notes in the banks must now be at hand I inclose blanks for this purpose. there is another in the Farmer’s bank under the endorsement of Capt Peyton for the discount on which I have requested him to call on you.
					
					I was sorry to percieve by your letter of Feb. 24. that the pressure of the times on mercantile concerns had not yet abated. the long continuance of balance against me, of 572.75 from the date of your acct of Oct. 1. increased to 806.79 at that of Dec. 9. until the river enabled me to get in Feb. to get down flour to cover it, was entirely caused by the drought which kept the river unnavigable to that time. a small rain on the 9th of Oct. encouraged me to try the despatch of 100. barrels which were sent off but hung by the way near the mouth of the river till Feb. the whole of my flour could as well have been sent in Oct & Nov. had the water permitted as it has been lying dead ever since on my hands. I have observed the request of your’s of Feb. 24. not to draw till I had placed the funds in your hands. my health not permitting me to attend myself to the actual embarcation of my flour, I am obliged to trust that to my manager. he told me on the 7th that he had that day engaged boats to take off 100. barrels the next morning. I expect that before that date but subsequent to your letter & acct you had recieved 50. other barrels sent by Randolph & Colclaser tenants of my mill. presuming that these shipments are in your hands by this time, I must of necessity within a few days draw for nearly their amount. on the return of the boats a further supply of from 50. to 100.B. will be sent. ever and affectionately yours
					
						
							Th: Jefferson
						
					
				